Citation Nr: 0408703	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asthma and reactive airway disease.  

3.  Entitlement to service connection for left otitis 
externa.,

4.  Entitlement to service connection for temporomandibular 
joint disability.

5.  Entitlement to service connection for a right ovarian 
cyst.

6.  Entitlement to service connection for right ankle 
disability.

7.  Entitlement to service connection for pleurisy/chest 
pain.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the claims 
folder was ultimately transferred to the RO in Pittsburgh, 
Pennsylvania.  

The Board also notes that in response to the veteran's notice 
of disagreement with the denial of service connection for 
thoracic and low back disabilities, the issued a statement of 
the case in October 2002.  In a cover letter sent with the 
statement of the case, the veteran was informed of the 
requirement that she submit a substantive appeal if she 
desired appellate review with respect to these issues.  
Thereafter, neither issue was addressed in any written 
communication received from the veteran or her 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to either issue.

Additionally, during the pendency of the appeal, in a March 
2003 rating action, the Washington, Regional Office granted 
service connection for major depression, and assigned a 10 
percent rating effective from July 18, 1996.  Thus, this 
issue is no longer before the Board.


REMAND

As a preliminary matter, the Board notes that a March 2003 
deferred rating action notes that the veteran resides in 
Europe; however, the representative of record remains the 
N.C. Division of Veterans Affairs (N.C. DVA) and that 
organization has not been afforded the opportunity to submit 
a completed VA Form 646.

The Board further notes that the veteran has not been 
afforded a VA examination to determine the current degree of 
severity of her migraine headaches or asthma with reactive 
airway disease since October 1996.  Similarly, she has not 
been provided a VA examination pertaining to the disabilities 
for which service connection is sought since October 1996.  
Moreover, the VA examinations were performed prior to the 
receipt of pertinent post-service treatment records.

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions:

1.  The RO should clarify the veteran's 
desires concerning representation.

2.  The RO should undertake appropriate 
development to obtain a copy of any 
available records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of any of the 
disabilities at issue from March 1997 to 
the present.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for VA examinations by 
physician(s) with appropriate expertise 
to determine the current degree of 
severity of her asthma and reactive 
airway disease, and her migraine 
headaches.  The claims folder must be 
made available to and reviewed by the 
examine(s), and the examiner(s) should 
note such review in the examination 
report.  The RO should ensure that the 
examination reports provide all 
information required for rating purposes.  
In particular, the examiner(s) should 
identify any regulation of the veteran's 
activities required as a result of the 
disabilities.

4.  The veteran should also be scheduled 
for VA examinations by physicians with 
appropriate expertise to determine the 
etiology of any currently present right 
ovarian cyst, right ankle disability, 
temporomandibular joint disability, left 
otitis externa and pleurisy/chest pain.  
With respect to each of the foregoing 
disorders found to be present, the 
appropriate examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder 
originated during the veteran's period of 
active service or is otherwise 
etiologically related to such service.  
The supporting rationale for each opinion 
expressed must also be provided.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
case should be returned to the Board, 
following completion of the usual 
appellate procedures, to include affording 
any representative of record an 
opportunity to present argument in support 
of the appeal.  

By this remand the Board intimates no opinion as to any 
ultimate outcome of this case.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



